70227: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-91052: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70227


Short Caption:CAPANNA, M.D. VS. ORTH C/W 69935Court:Supreme Court


Consolidated:69935*, 70227Related Case(s):69935


Lower Court Case(s):Clark Co. - Eighth Judicial District - A648041Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/25/2016 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/04/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlbert H. Capanna, M.D.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Kimberly L. Johnson
							(Former)
						
							(Winner Booze & Zarcone)
						Anthony D. Lauria
							(Lauria Tokunaga Gates & Linn, LLP/Las Vegas)
						


RespondentBeau R. OrthTracy A. Eglet
							(Eglet Adams)
						Dennis M. Prince
							(Eglet Adams)
						





Docket Entries


DateTypeDescriptionPending?Document


04/22/2016Filing FeeFiling fee due for Appeal.


04/22/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-12690




04/22/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-12692




04/22/2016Filing FeeE-Payment $250.00 from Robert L. Eisenberg


04/22/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement mailed to counsel for appellant - due: 20 days.16-12769




04/25/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld.16-12825




04/26/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-13070




04/28/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 28, 2016, at 10:30 a.m. Nos. 69935/70227.16-13380




07/01/2016Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Nos. 69935/70227.16-20692




07/08/2016Settlement Order/ProceduralFiled Order Consolidating Appeals and Reinstating Briefing. We consolidate these appeals for all appellate purposes. The parties were unable to agree to a settlement.  Appellant/cross-respondent (appellant) and respondent/cross-appellant (respondent): 15 days transcript request; 90 days opening brief and appendix. Nos. 69935/70227.16-21307




07/21/2016Transcript RequestFiled Certificate of No Transcript Request. Nos. 69935/70227.16-22703




07/22/2016Transcript RequestFiled Respondent/Cross-Appellant's Certificate of No Transcript Request.16-22907




08/04/2016Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.  (Second Supplemental NOA). Nos. 69935/70227.16-24170




10/05/2016MotionFiled Motion for Extension of Time for Opening Brief (First Request). Nos. 69935/70227.16-31029




10/05/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Albert H. Capanna, M.D.'s Opening Brief due: November 7, 2016. Nos. 69935/70227.16-31036




11/04/2016AppendixFiled Appellant/Cross-Respondent Appendix to Opening Brief Volumes 1 - 23. Nos. 69935/70227.16-34524




11/04/2016BriefFiled Appellant/Cross-Respondent's Opening Brief.16-34536




11/10/2016MotionFiled Stipulation for Extension to File Respondent/Cross-Appellant's Answering/Opening Brief.16-35109




11/10/2016OtherChief Justice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms-Eglet Prince.


11/15/2016Order/ProceduralFiled Order Granting Motion. The parties have filed a stipulation extending the time for filing the combined answering brief on appeal and opening brief on cross-appeal by 42 days. We elect to treat the stipulation as a joint motion for an extension of time, and we grant the motion. Respondent/cross-appellants shall have until January 17, 2017, to file and serve the combined brief. Nos. 69935/70227.16-35524




01/06/2017MotionFiled Respondent/Cross-Appellant's Motion for Extension of Time to File Combined Answering Brief on Appeal and Opening Brief on Appeal. Nos. 69935/70227.17-00645




01/18/2017Order/ProceduralFiled Order Granting Motion. Combined Answering Brief on Appeal and Opening Brief on Cross-Appeal due: January 31, 2017. Nos. 69935/70227.17-01766




02/01/2017MotionFiled Respondent/Cross-Appellant's Motion for Permission to Exceed Type-Volume Limitation for Combined Answering Brief on Appeal and Opening Brief on Cross-Appeal. Nos. 69935/70227.17-03544




02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 1 PART 1. Nos. 69935/70227.  (1 R.App. 1-3 (Tab 1) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 1 PART 2. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 1 PART 3. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 2 PART 1. Nos. 69935/70227.  (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 2 PART 2. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 2 PART 3. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 2 PART 4. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 3 PART 1. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 3 PART 2. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 3 PART 3. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 3 PART 4. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 3 PART 5. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 4 PART 1. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 4 PART 2. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 4 PART 3. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 4 PART 4. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 4 PART 5. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 4 PART 6. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 4 PART 7. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 4 PART 8. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 5 PART 1. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 5 PART 2. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 5 PART 3. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 5 PART 4. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 5 PART 5. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 6 PART 1. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 6 PART 2. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 6 PART 3. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 6 PART 4. Nos. 69935/70227.   (2 R.App. 339 through 6 R.App. 1427 (Tab 5) AND 6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 7 PART 1. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 7 PART 2. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 7 PART 3. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 8 PART 1. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 8 PART 2. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 8 PART 3. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 9 PART 1. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 9 PART 2. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 9 PART 3. Nos. 69935/70227.  (6 R.App. 1431 through 9 R.App. 2199 (Tab 7) AND 9 R.App. 2200 through 10 R.App. 2298 (Tab 8).STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 10. Nos. 69935/70227.   (9 R.App. 2200 through 10 R.App. 2298 (Tab 8); 10 R.App. 2299 (Tab 9); AND 10 R.App. 2322 through 11 R.App. 2511 (Tab 11) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 11 PART 1. Nos. 69935/70227.  (10 R.App. 2322 through 11 R.App. 2511 (Tab 11); 11 R.App. 2556-2644 (Tab 14);    11 R.App. 2670-2737 (Tab 17); AND 11 R.App. 2738 through 12 R.App. 2820 (Tab 18) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 11 PART 2. Nos. 69935/70227.  (10 R.App. 2322 through 11 R.App. 2511 (Tab 11)) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 11 PART 3. Nos. 69935/70227.  (11 R.App. 2556-2644 (Tab 14); 11 R.App. 2670-2737 (Tab 17) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 11 PART 4. Nos. 69935/70227.  (11 R.App. 2738 through 12 R.App. 2820 (Tab 18) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 12. Nos. 69935/70227.  (11 R.App. 2738 through 12 R.App. 2820 (Tab 18); 12 R.App. 2848-2906 (Tab 20); 12 R.App. 2907-2922 (Tab 21); 12 R.App. 2932-2999 (Tab 23)  STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 13 PART 1. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 13 PART 2. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 14. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).)


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 15 PART 1. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 15 PART 2. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 16 PART 1. Nos. 69935/70227.  APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17)


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 16 PART 2. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/01/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - Volume 17. Nos. 69935/70227.  (17 R.App. 4057-4059 (Tab 41) AND   17 R.App. 4060-4064 (Tab 42) STRICKEN PER ORDER 5/10/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


02/02/2017MotionFiled Appellant/Cross-Respondent's Motion to Strike Portions of Respondents' Appendix and Portions of Respondent's Combined Answering Brief and Opening on Cross-Appeal.  69935/70227.17-03874




02/09/2017MotionFiled Stipulation for Extension of Time to File Response to Appellant/Cross-Respondent Albert H. Capanna, M.D.'s Motion to Strike. Nos. 69935/70227.17-04695




02/27/2017AppendixFiled Supplemental Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief. Nos. 69935/70227.17-06711




05/10/2017Order/ProceduralFiled Order.  The clerk of this court shall return the proposed combined answering brief on appeal and opening brief on cross-appeal received via E-Flex on January 31, 2017, unfiled. Respondent/cross-appellant shall have 15 days from the date of this order to file and serve a brief that complies with the applicable rules of appellate procedure.  The clerk of this court shall file the opposition to motion to strike received on February 27, 2017.  The clerk of this court shall strike the following documents from respondent/cross-appellant's appendix:  1 R.App. 1-3 (Tab 1); 2 R.App. 339 through 6 R.App. 1427 (Tab 5); 6 R.App. 1431 through 9 R.App. 2199 (Tab 7); 9 R.App. 2200 through 10 R.App. 2298 (Tab 8); 10 R.App. 2299 (Tab 9); 10 R.App. 2322 through 11 R.App. 2511 (Tab 11); 11 R.App. 2556-2644 (Tab 14); 11 R.App. 2670-2737 (Tab 17); 11 R.App. 2738 through 12 R.App. 2820 (Tab 18); 12 R.App. 2848-2906 (Tab 20); 12 R.App. 2907-2922 (Tab 21); 12 R.App. 2932-2999 (Tab 23); 17 R.App. 4057-4059 (Tab 41); 17 R.App. 4060-4064 (Tab 42).  fn2[We deny as moot the motion to strike references in the combined answering brief on appeal and opening brief on cross-appeal.]17-15579




05/10/2017MotionFiled Respondent/Cross-Appellant's Opposition to Motion to Strike Portions of Combined Answering/Opening Brief.  Nos. 69935/70227.17-15583




05/26/2017BriefFiled Respondent/Cross-Appellant's Combined Answering and Opening Brief. Nos. 69935/70227.17-17675




05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 1. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 2 PART 1. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 2 PART 2. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 3. Nos. 69935/70227.  APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17)


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 4. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 5. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 6. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 7. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 8. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


05/26/2017AppendixFiled Appendix to Respondent/Cross-Appellant's Combined Opening and Answering Brief - VOL. 9. Nos. 69935/70227.  (APPENDIX STRICKEN IN ITS ENTIRETY PER ORDER FILED 7/7/17).


06/01/2017MotionFiled Appellant's Motion to Strike Respondent's New Appendix, or Portions thereof, and to Strike Portions of Combined Brief. Nos. 69935/70227.17-18212




06/08/2017MotionFiled Respondent/Cross-Appellant's Opposition to Motion to Strike Respondent's New Appendix, or Portions Thereof, and to Strike Portions of Respondent's Combined Brief Referring to the Stricken Portions. Nos. 69935/70227.17-18989




06/14/2017MotionFiled Appellant/Cross-Respondent's Reply in Support of Motion to Strike Respondent's new Appendix. Nos. 69935/70227.17-19696




06/19/2017MotionFiled Appellant/Cross-Respondent's Motion for Extension for Reply Brief on Appeal and Answering Brief on Cross-Appeal. Nos. 69935/70227.17-20177




06/26/2017MotionFiled Respondent/Cross-Appellant's Opposition to Motion for Extension for Reply Brief on Appeal and Answering Brief on Cross-Appeal. Nos. 69935/70227.17-21209




06/28/2017MotionFiled Appellant/Cross-Respondent's Reply in Support of Motion for Extension for Reply Brief on Appeal and Answering Brief on Cross-Appeal. Nos. 69935/70227.17-21611




07/07/2017Order/ProceduralFiled Order.  We strike both the appendices filed February 1, 2017, and May 26, 2017, in their entirety.  Respondent/Cross-Appellant's Single Complete Appendix due:  30 days.  Appellant/Cross-Respondent's Reply Brief due:  30 days thereafter.  We decline to strike the citation to an unpublished case in the combined opening and answering briefs and we decline to impose sanctions on respondent/cross-appellant's counsel.  fn1[We deny as moot appellant/cross-respondent's motions for an extension of time to file the reply brief/answering brief.]  Nos. 69935/70227.17-22492




07/10/2017MotionFiled Appellant/Cross-Respondent's Motion to Dismiss Cross-Appeal. Nos. 69935/70227.17-22776




07/17/2017MotionFiled Respondent/Cross-Appellant's Unopposed Motion For Extension Of Time To File Response To Appellant/Cross-Respondent Albert H. Capanna, M.D's Motion To Dismiss Cross-Appeal. Nos. 69935/70227.17-23629




07/24/2017Order/ProceduralFiled Order Granting Motion.  Respondent/cross-appellant shall have until July 31, 2017, to file a response to the motion to dismiss the cross-appeal.  Nos. 69935/70227.17-24503




07/31/2017MotionFiled Respondent/Cross-Appellant's Opposition to Motion to Dismiss Cross-Appeal. Nos. 69935/70227.17-25386




08/01/2017MotionFiled Appellant/Cross-Respondent's Reply in Support of Motion to Dismiss Cross-Appeal. Nos. 69935/70227.17-25530




08/08/2017BriefFiled Respondent/Cross-Appellant's Amended Combined Answering and Opening Brief. Nos. 69935/70227.17-26320




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 1 Part 1. Nos. 69935/70227.17-26323




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 1 Part 2. Nos. 69935/70227.17-26331




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 2 Part 1. Nos. 69935/70227.17-26334




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 2 Part 2. Nos. 69935/70227.17-26341




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's  Combined Opening And Answering Brief Vol. 2 Part 3. Nos. 69935/70227.17-26342




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 3 Part 1. Nos. 69935/70227.17-26343




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 3 Part 2. Nos. 69935/70227.17-26344




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 3 Part 3. Nos. 69935/70227.17-26345




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 4. Nos. 69935/70227.17-26346




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 5. Nos. 69935/70227.17-26347




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 6 Part 1. Nos. 69935/70227.17-26349




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 6 Part 2. Nos. 69935/70227.17-26353




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's  Combined Opening And Answering Brief Vol. 6 Part 3. Nos. 69935/70227.17-26354




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 7 Part 1. Nos. 69935/70227.17-26356




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's  Combined Opening And Answering Brief Vol. 7 Part 2. Nos. 69935/70227.17-26358




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's  Combined Opening And Answering Brief Vol. 8 Part 1. Nos. 69935/70227.17-26336




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 8 Part 2. Nos. 69935/70227.17-26360




08/08/2017AppendixFiled Appendix To Respondent/Cross-Appellant's Combined Opening And Answering Brief Vol. 8 Part 3. Nos. 69935/70227.17-26335




09/05/2017MotionFiled Appellant/Cross-Respondent's Motion for Extension of Time for Combined Reply/Answering Brief (First Request). Nos. 69935/70227.17-29649




09/05/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Combined Reply/Answering Brief due: October 9, 2017. Nos. 69935/70227.17-29657




10/03/2017Order/ProceduralFiled Order Denying Motion. Appellant/cross-respondent has filed a motion to dismiss the cross-appeal. We deny the motion without prejudice. Nos. 69935/7022717-33515




10/06/2017MotionFiled Appellant/Cross-Respondent's Motion for Extension of Time for Combined Reply/Answering Brief (Second Request). Nos. 69935/70227.17-34090




10/09/2017MotionFiled Appellant/Cross-Respondent's Amended Motion for Extension of Time for Combined Reply/Answering Brief (Second Request). Nos. 69935/70227.17-34197




10/16/2017Order/ProceduralFiled Order Granting Motion.  Appellant/Cross-Respondent's Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal due:  November 8, 2017.  Nos. 69935/70227.17-35362




10/24/2017BriefFiled Respondent/Cross-Appellant's Notice of Supplemental Authority.17-36588




11/07/2017BriefFiled Reply Brief Appellant/Cross-Respondent's Reply/Answering Brief. Nos. 69935/70227.17-38207




11/08/2017MotionFiled Motion of the American Medical Association and the Nevada State Medical Association for Leave to file Brief as Amici Curiae In Support of Appellant/Cross Respondent and Favoring Affirmation. Nos. 69935/70227.17-38315




11/21/2017MotionFiled Unopposed Motion for Extension of Time to File Respondent/Cross-Appellant's Reply Brief on Cross-Appeal. Nos. 69938/7022717-40258




12/05/2017Order/ProceduralFiled Order.  The clerk shall detach the proposed amicus brief from the motion filed on November 8, 2017, and shall file it separately.  Respondent/Cross-Appellant's Reply Brief due:  January 8, 2018.  Nos. 69935/70227.17-41864




12/05/2017BriefFiled American Medical Association and the Nevada State Medical Association's Amicus Brief.17-41865




12/29/2017BriefFiled Appellant/Cross-Respondent's Notice of Supplemental Authorities. Nos. 69935/70227.17-45021




01/03/2018MotionFiled Motion to Extend Time Unopposed Motion for Extension of Time to File Respondent/Cross-Appellant's Reply Brief of Cross-Appeal18-00296




01/12/2018Order/ProceduralFiled Order Granting Motions.  Respondent/cross-appellant shall have until January 16, 2018, to file and serve the reply brief on cross-appeal.  Nos. 69935/70227.18-01901




01/17/2018BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal (69935). Nos. 69935/70227.18-02219




01/17/2018Case Status UpdateBriefing Completed/To Screening. Nos. 69935/70227.


02/13/2018BriefFiled Respondent/Cross-Appellant's Notice of Supplemental Authority. Nos. 69935/70227.18-05961




04/23/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument. Nos. 69935/70227.18-15443




04/25/2018Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, June 4, 2018, at 11:30 a.m. for 30 minutes in Las Vegas.18-15827




05/11/2018Notice/IncomingFiled Appellant/Cross-Respondent's Notice of Supplemental Authorities.  Nos. 69935/70227. (STRICKEN PER 05/30/18 ORDER.)


05/11/2018MotionFiled Respondent/Cross-Appellant's Motion to Strike Appellant/Cross-Respondent's Notice of Supplemental Authorities. Nos. 69935/70227.18-18119




05/14/2018MotionFiled Appellant/Cross-Respondent's Response to Motion to strike Notice of Supplemental Authorities. Nos. 69935/70227.18-18230




05/21/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-19306




05/30/2018Order/ProceduralFiled Order Granting Motion to Strike. The clerk of this court shall strike the notice of supplemental authorities filed on May 11, 2018. Nos. 69935/70227.18-20518




06/04/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


12/27/2018Opinion/DispositionalFiled Authored Opinion. "Appeals affirmed; cross-appeal dismissed." Fn1[the Honorable Ron D. Parraguirre, Justice, did not participate in the decision of this matter.] Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Douglas/Cherry/Gibbons/Pickering/Hardesty. 134 Nev. Adv. Opn. No. 108. EN BANC Nos. 69935/70227 (SC)18-910528




01/23/2019RemittiturIssued Remittitur. Nos. 69935/70227 (SC)19-03524




01/23/2019Case Status UpdateRemittitur Issued/Case Closed. Nos. 69935/70227 (SC)


02/12/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 29, 2019. (SC)19-03524





Combined Case View